 1   Douglas T. Sloan, City Attorney (State Bar #194996)
     Francine M. Kanne, Chief Assistant City Attorney (State Bar 139028)
 2   CITY OF FRESNO
     2600 Fresno Street, Room 2031
 3   Fresno, California 93721-3602
 4   BETTS & RUBIN, A Professional Corporation
     907 Santa Fe Avenue, Suite 201
 5   Fresno, California 93721
     Telephone: (559) 438-8500
 6   Facsimile: (559) 438-6959
     James B. Betts (State Bar #110222)
 7   Joseph D. Rubin (State Bar #149920)
     Attorneys for Defendant CITY OF FRESNO, JERRY DYER, ANDREW HALL
 8
 9                              UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11
     TEMUJIN BUSTOS,                            )          Case No. 1:20-cv-00066-DAD-BAM
12                                              )
                            Plaintiff,          )          ORDER REGARDING STIPULATION RE:
13                                              )          SERVICE AND RESPONSIVE PLEADING
                    vs.                         )
14                                              )
     CITY OF FRESNO, a Public Entity; CHIEF )
15   OF POLICE JERRY P. DYER, individually      )
     and in his capacity as Chief of the Fresno )
16   Police Department; CHIEF OF POLICE         )
     ANDREW HALL, individually and in his       )
17   capacity as Chief of the Fresno Police     )
     Department; and DOES 1 to 10, inclusive,   )
18                                              )
                            Defendants          )
19   ______________________________________ )
20
21
22
23
24
25
26
27
                                                                                     Stipulation
28
 1          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through
 2   their respective counsel of record, as follows:
 3          1.      Defendants City of Fresno, Andrew Hall and Jerry Dyer were served on
 4   different dates. Betts & Rubin has been retained to represent all three Defendants.
 5          2.      Counsel for the parties previously agreed upon a date to file a responsive pleading
 6   for all three Defendants - - March 16, 2020.
 7          3.      Given that the Court’s docket reflects different dates for responsive pleadings to
 8   be filed (Document Nos. 6-8), the parties desire to clarify the issue for the Court.
 9
10   Respectfully requested,
11
     Dated: March 2, 2020                           BETTS & RUBIN
12
13                                                  By    /s/ Joseph D. Rubin
                                                            Joseph D. Rubin
14                                                  Attorneys for Defendant CITY OF FRESNO
15
16   Dated: March 2, 2020                           CASTILLO HARPER, APC
17
                                                    By    /s/ Joseph N. Bolander
18                                                          Joseph N. Bolander
                                                    Attorneys for Plaintiff Temujin Bustos
19
20
21
22
23
24
25
26
27                                                     −2−
                                                                                                Stipulation
28
                                                  ORDER
 1
 2          Local Rule 144(a) provides that “an initial stipulation extending time for no more than

 3   twenty-eight (28) days to respond to a complaint . . . may be filed without approval of the Court

 4   if the stipulation is signed on behalf of all parties who have appeared in the action and are

 5   affected by the stipulation.” Stipulations extending time to respond to a complaint or

 6   counterclaim for more than twenty-eight (28) days must be approved by the Court.        L.R. 144(a).

 7   Counsel is required to seek to obtain a necessary extension from the Court as soon as the need

 8   for an extension becomes apparent.     Id. at 144(d).   “Requests for Court-approved extensions

 9   brought on the required filing date for the pleading or other document are looked upon with

10   disfavor.” Id. Furthermore, “[s]tipulations for an order shortening time require the approval of

11   [a] Judge or Magistrate Judge . . . before such stipulations are given effect.” Id. at 144(e).

12          Here, according to the waiver of service and proofs of service filed by Plaintiff,

13   Defendant Jerry Dyer’s response to the complaint is due April 6, 2020, Defendant Andrew Hall’s

14   response to the complaint is due March 2, 2020, and Defendant City of Fresno’s response to the

15   complaint was due February 12, 2020.      (See Doc. Nos. 6-8.) The stipulation, which was filed

16   on February 28, 2020, represents that the parties “previously agreed” that all Defendants would

17   file a responsive pleading on or before March 16, 2020.     (Doc. No. 9)   Accordingly, the

18   parties’ stipulation is construed as a request to shorten the deadline for Defendant Jerry Dyer’s

19   response to the complaint, to extend the deadline for Defendant Andrew Hall’s response to the

20   complaint for less than twenty-eight (28) days, and to extend the deadline for Defendant City of

21   Fresno’s response to the complaint for thirty-three (33) days.
22          As to Defendant Andrew Hall, the parties' stipulation conforms with the requirements of
23   Local Rule 144(a) and therefore requires no court order to be effective.
24          As to Defendant Jerry Dyer, the stipulation states that the parties previously agreed to
25   shorten the deadline for a response to the complaint. Pursuant to Local Rule 144(e),
26   stipulations seeking to shorten time must be approved by the Court.     Likewise, the parties seek
27                                                  −3−
                                                                                                 Stipulation
28
 1   to extend the deadline for Defendant City of Fresno’s response to the complaint for more than
 2   twenty-eight (28) days and therefore Court approval is required.      L.R. 144(a).   However, the
 3   parties filed their stipulation for an extension of time sixteen days after the deadline for
 4   Defendant City of Fresno’s responsive pleading.      (Doc. No. 9.)    Nonetheless, based upon the
 5   parties’ consent to the amended deadlines, and in the interest of justice, the Court finds that the
 6   parties’ request is warranted and no prejudice will result.
 7            Accordingly, IT IS HEREBY ORDERED that Defendant Jerry Dyer and Defendant City
 8   of Fresno’s responses to the complaint shall be filed and served on or before March 16, 2020.
 9   The Court recognizes the parties' stipulation extending the deadline for Defendant Andrew Hall
10   to respond to the complaint to March 16, 2020, but no further order is required.
11
12   IT IS SO ORDERED.

13   Dated:       March 2, 2020                             /s/ Barbara   A. McAuliffe                      _
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27                                                   −4−
                                                                                                    Stipulation
28
